FINE, J.
¶ 28. (dissenting). The Majority holds that
the St. Joseph Outpatient Center is a "doctor's office" under Wis. Stat. § 70.11(4m)(a), despite extensive findings of fact by the circuit court that ineluctably lead to the contrary conclusion.1 Accordingly, I respectfully dissent.
¶ 29. As I read the Record and the circuit court's findings of fact, there is no doubt but that the St. Joseph Outpatient Center is what its title says it is — a necessary adjunct to St. Joseph Hospital that supports and enhances the "efficient functioning of the hospital," irrespective of its distance from the hospital. See Columbia Hospital Ass'n v. City of Milwaukee, 35 Wis. 2d 660, 671, 673, 151 N.W.2d 750, 755, 756 (1967) (housing for interns) (internal single quotation marks omitted) ("It is the reasonable necessity of the use of the facility, not its proximity to the hospital which is essential."). Indeed, as we see from the circuit court's findings of fact that I set out below, distance from St. Joseph Hospital is a significant enhancement of the hospital's core function.
*408¶ 30. The circuit court found:
• The physicians do not have offices at the St. Joseph Outpatient Center.
• The physicians are not "compensated based on" whether the income of St. Joseph Outpatient Center exceeds its revenues.
• The outpatient care given by St. Joseph Outpatient Center is of the same type given by St. Joseph Hospital (which is concededly tax-exempt) and hospitals generally.
• "Given proper equipment, physical structure and personnel, almost any service that can be provided on an outpatient basis at an on-campus hospital ambulatory setting can also be provided safely in an off-campus site." No one disputes that St. Joseph Outpatient Center is so equipped and staffed.
• Further, "off-campus outpatient services" benefit both: (1) those who seek outpatient treatment generally available on hospital campuses; and (2) the parent hospital because:
(i) Patients need and prefer facilities that are more accessible to them than the hospital campus.
(ii) Patients with easier access to "off-campus outpatient facilities... are more likely to comply with treatment plans." This "lead[s] to better care" for patients.
(iii) "Outpatient care typically is less expensive than inpatient care."
(iv) Outpatient facilities convenient for patients tend to reduce the loss of offsetting business to what the circuit court described as" 'cherry picking' facilities, [so that the hospital would] *409be left with primarily" services for which the hospital's costs exceed the money it gets from either reimbursement programs or from private-pay patients, thereby "rendering the hospital unable to fund services that lose money."
• The St. Joseph Outpatient Center replaced an off-campus St. Joseph Hospital facility that provided outpatient services and which was recognized as tax-exempt by Wauwatosa. Indeed, the circuit court found that the business plan that led to the development of the St. Joseph Outpatient Center was needed for the efficient provision of hospital services by St. Joseph Hospital:
(i) Creation of "an urgent care center similar to an emergency department" would "reduce diversion of ambulances" from St. Joseph Hospital.
(ii) The proposed St. Joseph Outpatient Center would "relieve parking problems" at St. Joseph Hospital.
(iii) The proposed St. Joseph Outpatient Center would "[free space for outpatient services at" St. Joseph Hospital.
(iv) A new facility would provide adjunct hospital services more efficiently than the older St. Joseph Hospital "by locating the departments next to each other (reducing footsteps required of nurses when providing medical services)."
(v) A new facility would "[facilitate recruitment of physicians for this new facility with convenient highway access and parking."
(vi) A new facility would permit the construction of "hyperbaric chambers [to assist healing], for which St. Joseph lacked space."
*410• "The [St. Joseph Outpatient Center] was designed and constructed to significantly higher standards than a typical medical office building." Thus, "[t]here were a number of enhancements included in the construction of the [St. Joseph Outpatient Center] that would not be found in a doctor's office."
• As material to the tax years "at issue, the [St. Joseph Outpatient Center] provided outpatient services, some of which are also provided by St. Joseph Hospital," including:
(i) "Urgent Care 24 hours per day, seven days per week with board-certified emergency department physicians and nurses" — the circuit court found that the St. Joseph Outpatient Center's "Urgent Care was designed like a standard emergency room in an acute care hospital";
(ii) "Cardio/Pulmonary Services";
(iii) "Continence and Pelvic Floor Services";
(iv) "Laboratory Services";
(v) "Outpatient Surgery";
(vi) "Pain Management Services";
(vii) "Pediatric Rehabilitation";
(viii) "Physical Therapy";
(ix) "Radiology";
(x) "Sleep Disorders Center";
(xi) "Women's Health Care in the Center for Women's Well-Being" — this was in keeping with the St. Joseph Outpatient Center business plan, which the circuit court found was, as material to this subpart, to "[p]rovide medical services that cover the life span of women in one location, for which there was then insufficient space elsewhere";
*411(xii) "Wound Care."
• The St. Joseph Outpatient Center "is integrated" with St. Joseph Hospital:
(i) "All hospital and outpatient records are accessible at both locations";
(ii) "Both facilities have the same requirements for credentialing physicians and obtaining privileges to practice";
(iii) "The same four physician groups providing radiology, anesthesiology, pathology (laboratory), and urgent care operate at both locations";
(iv) "Both locations share the same billing system";
(v) "Generally, departments at both locations are led by the same person";
(vi) "Both facilities operate under the same license";
(vii) Both facilities have the "[s]ame medical staff bylaws rules and regulations for credentialed physicians";
(viii) "Administrators at each facility are routinely on call at the other facility";
(ix) "Both facilities share an online radiology database";
(x) "Both facilities share an online registration system."
¶ 31. As the Majority recognizes, our law is that "whether property is used as a doctor's office ultimately turns on the facts of each case." See St. Clare Hospital of Monroe, Wisconsin, Inc. v. City of Monroe, 209 Wis. 2d 364, 372, 563 N.W.2d 170, 173 (Ct. App. 1997). In St. Clare, the hospital bought an existing doctors' practice *412and built a new building in which, significantly, almost all of the doctors had an office. Id., 209 Wis. 2d at 366-367, 563 N.W.2d at 171. As St. Clare opined: "By definition, a 'doctor's office' is the building where doctors have their offices. Except for pediatricians, each doctor practicing in the clinic had an office in the building." Id., 209 Wis. 2d at 373, 563 N.W.2d at 173. This is not the case here. Rather, none of the physicians working out of the St. Joseph Outpatient Center have offices there.
¶ 32. The circuit court carefully summarized the evidence presented during the bench trial:
While St. Joseph was already providing outpatient services in Wauwatosa before construction of the [St. Joseph Outpatient Center], the new facility was not a simple replacement of [the old], St. Joseph Hospital embarked on the [St. Joseph Outpatient Center] project because of genuine limitations confronting the hospital in the delivery of medical services. The [St. Joseph Hospital] Facility emergency room was frequently overwhelmed. It was used so extensively that the hospital often was forced to divert ambulances to other hospitals. St. Joseph provides medical care for patients without regular health care providers, persons more likely to use the emergency room for ordinary health care. Use of the emergency room exacerbated crowding in the parking garage. Creation of an outpatient clinic or an urgent care center within [St. Joseph Hospital] might have relieved the emergency room, but there was no space within the [St. Joseph Hospital] Facility. The hospital surmised that chronic lack of space within the facility and in the parking garage was related to other problems, such as difficulty in recruiting nurses and physicians.
In going forward with the [St. Joseph Outpatient Center], St. Joseph Hospital sought not only to address *413space limitations and recruitment challenges, but also to enhance services consonant with those of a modern hospital....
The [St. Joseph Outpatient Center], as designed, constructed and operated, addresses limitations and goals that St. Joseph identified. An integrated Urgent Care Center, a Women's Life Center, and hyperbaric chambers are located at the [St. Joseph Outpatient Center]. The [St. Joseph Outpatient Center's capabilities include those necessary to the proper functioning of these components (radiology, pharmacy, surgery). Care was taken to integrate the [St. Joseph Outpatient Center] with the [St. Joseph Hospital] Facility. St. Joseph utilizes modern technology to enhance, as seamlessly as presently possible, the delivery of hospital services. Though physically separated, the facilities have integrated patient, registration, and pharmacy records. They share a unified billing system. Patient radiology records are equally available on line. The facilities operate under the same license. They share department heads, physician privileges, and medical staff bylaws. The same physician groups provide services at the two facilities.
... In all respects examined at trial, the [St. Joseph Outpatient Center] was designed, built and operated to address concerns, correct deficiencies and enlarge services. Contrary to Wauwatosa's arguments, the [St. Joseph Outpatient Center] is not a doctor's office. [Covenant Health Care System, Inc.] has met its burden of showing that the [St. Joseph Outpatient Center] was reasonably necessary to the efficient functioning of St. Joseph Hospital.
¶ 33. Based on the circuit court's findings of fact, which, as noted, no one disputes, I agree, on our de novo review, with its legal conclusion set out in the last two *414sentences of the above quotation from the circuit court's insightful analysis. Accordingly, I respectfully dissent.2

 Significantly, as the Majority notes, neither it nor the City of Wauwatosa even suggest that any of the circuit court's findings of fact are "clearly erroneous." Majority at ¶ 25 n.2. Those findings are thus binding on us. See Wis. State. Rule 805.17(2).


 As the Majority notes, it is not analyzing the other grounds asserted by Wauwatosa seeking to reverse the circuit court. Accordingly, although I fully agree with the circuit court's cogent analysis of those issues, I too will not address them here.